 



 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made effective as of as of
_____________, between LivePerson, Inc., a Delaware corporation (the “Company,”
which for the purposes of this Agreement shall include any Subsidiary, as
defined herein), and the person named as Indemnitee on the signature page hereto
(the “Indemnitee”).

 

WHEREAS, the Company desires to attract and retain highly qualified individuals,
such as the Indemnitee, to serve the Company;

 

WHEREAS, the Company desires to retain the Indemnitee to provide services to it;

 

WHEREAS, the Company and the Indemnitee recognize the significant risk of
personal liability for Agents (as defined herein) that arises from corporate
litigation practices;

 

WHEREAS, the Company and the Indemnitee further recognize that liability
insurance for the Company’s Agents, when available, is often available only at
significant expense and provides for coverage of limited scope, and that
competent and experienced persons are often unable or unwilling to serve as
Agents unless they are protected by comprehensive liability insurance or
indemnification;

 

WHEREAS, the Indemnitee is willing to serve the Company, subject to certain
conditions, including execution and delivery of this Agreement by the Company,
in order to furnish the Indemnitee the indemnity provided for herein;

 

WHEREAS, the Company’s amended and restated Certificate of Incorporation, as in
effect on the date hereof (the “Charter”), and its amended and restated By-Laws,
as in effect on the date hereof (the “By-laws”), do not prohibit or restrict
contracts between the Company and its Agents with respect to indemnification of
such Agents; and

 

WHEREAS, in view of such considerations, the Company desires to provide,
independent from the indemnification to which the Indemnitee is otherwise
entitled by law and under the Charter and By-Laws, indemnification and the
Expense Advances (as defined herein) to the Indemnitee, all as set forth in this
Agreement and to the maximum extent permitted by law.

 

NOW, THEREFORE, to induce the Indemnitee to serve the Company and in
consideration of the mutual covenants and agreements set forth in this
Agreement, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Indemnitee
hereby agree as follows:

 

 

 

 

1. Definitions. For the purposes of this Agreement,

 

(a) Agent. “Agent” means any person who (i) is or was a director, officer,
employee, trustee or other agent or fiduciary of the Company; (ii) is or was
serving at the request, for the convenience, or to represent the interests of
the Company or a Company employee benefit plan, its participants or its
beneficiaries, as a director, officer, employee, trustee or other agent or
fiduciary of another corporation, limited liability company, partnership, joint
venture, trust or other entity (including, without limitation, any employee
benefit plan); or (iii) was a director, officer, employee, trustee or other
agent or fiduciary of a corporation, limited liability company, partnership,
joint venture, trust or other entity which was a predecessor of the Company, or
was a director, officer, employee, trustee or other agent or fiduciary of any
other such entity at the request of such predecessor; it being agreed and
understood that the use of the term “Agent” shall not be construed to alter the
legal relationship between an Agent, as defined herein, and the Company.

 

(b) Change in Control. “Change in Control” means that, after the date of this
Agreement, any of the following shall occur: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding voting
securities; (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
(the “Board”) cease to be a majority thereof (otherwise than through death,
disability or retirement in accordance with the Company’s normal retirement
policies, or with the approval of the Board at the beginning of such period);
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, limited liability company, partnership,
joint venture, trust or other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such a merger or
consolidation; or (iv) the stockholders of the Company approve a plan of
complete or substantial liquidation of the Company or an agreement for the sale
or disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.

 

(c) Claim. “Claim” means any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation, whether conducted by the Company or any other party, which the
Indemnitee believes in good faith might lead to the institution of any such
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation, whether civil, criminal, administrative, investigative
or any other type whatsoever, with respect to an Indemnifiable Event.

 

(d) Company. “Company” means LivePerson, Inc. and any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger to which LivePerson, Inc. (or any of its wholly owned Subsidiaries) is a
party which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, trustees or other
agents or fiduciaries, so that if the Indemnitee is or was a director, officer,
employee, trustee or other agent or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, trustee or other agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, the Indemnitee shall stand in the same position under the provisions
of this Agreement with respect to the resulting or surviving corporation as the
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

- 2 -

 

 

(e) Expense Advance. “Expense Advance” means a payment to the Indemnitee of
Expenses in advance of the settlement of or final judgment on any Claim.

 

(f) Expenses. “Expenses” means all costs and liabilities of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements and other out-of-pocket costs, judgments, fines, penalties and
amounts paid in settlements) paid or incurred by or imposed upon the Indemnitee
in the investigation, defense, settlement or appeal of, or otherwise in
connection with, a Claim (including, without limitation, being a witness) or in
establishing or enforcing a right to indemnification under this Agreement, the
Charter or By-Laws, Section 145 of the General Corporation Law of the State of
Delaware (the “DGCL”) or otherwise, and any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement.

 

(g) Indemnifiable Event. “Indemnifiable Event” means any event or occurrence
related to the fact that the Indemnitee is or was a director, officer, employee,
trustee or other agent or fiduciary of the Company, or any Subsidiary, or is or
was serving at the request of the Company as a director, officer, employee,
trustee or other agent or fiduciary of another corporation, partnership, joint
venture, trust or other enterprise, or by reason of any action or inaction on
the part of the Indemnitee while serving in such capacity.

 

(h) Independent Legal Counsel. “Independent Legal Counsel” means an attorney or
firm of attorneys, selected in accordance with the provisions of Section 8(a)
herein, whether or not in the event of a Change in Control.

 

(i) Potential Change in Control. “Potential Change in Control” means that after
the date of this Agreement any of the following shall occur: (i) any person or
entity publicly announces an intention to take or to consider taking actions
which, if consummated, might result in a Change in Control or (ii) the Board
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

 

(j) Reviewing Party. “Reviewing Party” means the person or body appointed by the
Board pursuant to Section 11(d) herein and in accordance with applicable law,
which person or body shall be either members of the Board who are not interested
in the particular Claim or Independent Legal Counsel; provided, however, that if
there has been a Change in Control or Potential Change in Control, the Reviewing
Party shall be Independent Legal Counsel.

 

(k) Subsidiary. “Subsidiary” means any corporation, limited liability company,
partnership, joint venture, trust or other entity of which more than 50% of the
outstanding voting securities are owned, directly or indirectly, by the Company,
by the Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.

 

- 3 -

 

 

2. Agreement to Serve. The Indemnitee agrees to serve or to continue to serve
the Company as an Agent, at its will (or under separate agreement if such
agreement exists), in the capacity in which the Indemnitee serves or has been
requested to serve by the Company, so long as the Indemnitee is duly appointed
or elected and qualified in accordance with the Charter and By-Laws, or until
such time as the Indemnitee tenders the Indemnitee’s resignation in writing,
provided, however, that nothing contained in this Agreement is intended to
create any right to continued service by the Indemnitee.

 

3. Basic Indemnification. Subject to the terms of this Agreement:

 

(a) Claims Other than Derivative Claims in Favor of the Company. As to all
Claims other than derivative Claims in favor of the Company, the Company shall
indemnify the Indemnitee against all Expenses to the fullest extent permitted by
applicable law.

 

(b) Derivative Claims for Judgment in Favor of the Company. As to all derivative
Claims in favor of the Company, the Company shall indemnify the Indemnitee
against all Expenses to the fullest extent permitted by applicable law; provided
that, no indemnification shall be made as to such derivative Claim if the
Indemnitee has been finally adjudged to be liable to the Company in connection
with such Claim or any claim, issue or matter therein, unless and only to the
extent that the Court of Chancery of Delaware or the court in which the Claim
was brought shall determine that, despite the adjudication of liability but in
view of all the facts and circumstances, the Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the Court of Chancery or such
other court shall deem proper.

 

(c) Standard of Conduct Required for Entitlement to Basic Indemnification. The
Indemnitee shall be entitled to indemnification under Sections 3(a) and (b)
herein if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided that, in the case of any criminal action or proceeding, the
Indemnitee had no reasonable cause to believe the Indemnitee’s conduct was
unlawful and, in the case of Section 3(b) hereof, subject further to the
exclusion set forth therein. The termination of any Claim by judgment, order,
settlement (whether with or without court approval), conviction or upon a plea
of nolo contendere or its equivalent shall not, of itself, create a presumption
that (i) the Indemnitee did not act in good faith and in a manner which the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, (ii) the Indemnitee had reasonable cause to believe that the
Indemnitee’s conduct was unlawful or (iii) a court determined that
indemnification is not permitted by applicable law or pursuant to Section 3(b)
herein. In addition, neither the failure of any Reviewing Party to have made a
determination as to whether the Indemnitee has met the standard of conduct set
forth in this Section 3(c) or had any particular belief, nor an actual
determination by any Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief, shall be a defense to the
Indemnitee’s right to indemnification or create a presumption that the
Indemnitee did not meet any particular standard of conduct or did not have any
particular belief. If the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interest of
the participants and beneficiaries of an employee benefit plan, the Indemnitee
shall be deemed to have acted in a manner in or not opposed to the best
interests of the Company.

 

- 4 -

 

 

(d) Success on the Merits. To the extent that the Indemnitee has been successful
on the merits or otherwise (including, without limitation, dismissal or
withdrawal of a Claim with or without prejudice) in defense of any Claim or in
defense of any claim, issue or matter therein, the Company shall indemnify the
Indemnitee against Expenses in connection with such Claim to the fullest extent
permitted by applicable law.

 

4. Additional Indemnification Rights. The Company further agrees to indemnify
the Indemnitee in connection with any Claim and to make Expense Advances to the
Indemnitee, in each case to the fullest extent as may be provided for under the
Charter, By-Laws or applicable law, vote of either the Company’s stockholders or
its disinterested directors, notwithstanding that any such indemnification or
Expense Advance is not specifically authorized by the other provisions of this
Agreement. It is the intent of the parties hereto that (i) in the event of any
change, after the date of this Agreement, in any applicable law, statute or rule
which expands the right of a Delaware corporation to indemnify or make Expense
Advances to an Agent to a greater degree than would be afforded currently under
the Charter, By-Laws, pursuant to a vote of either the Company’s stockholders or
its disinterested directors, and this Agreement, the Indemnitee shall enjoy by
virtue of this Agreement, the greater benefits afforded by such change; (ii) in
the event of any change, after the date of this Agreement, in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify or make Expense Advances to an Agent to a greater degree than would be
afforded currently under the Charter, By-Laws or applicable law, pursuant to a
vote of either the Company’s stockholders or its disinterested directors and
this Agreement, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder, except as set forth
in Section 5(a) herein; and (iii) this Agreement be interpreted and enforced so
as to provide indemnification and Expense Advances under such circumstances as
set forth in this Agreement, if any, in which the providing of indemnification
or Expense Advances would otherwise be discretionary. Notwithstanding the
foregoing, no Expense Advance under this Agreement shall be made in violation of
Section 402 of the Sarbanes-Oxley Act of 2002.

 

5. Exclusions. Any other provision of this Agreement to the contrary
notwithstanding, the Company shall not be obligated to indemnify or provide
Expenses Advances to the Indemnitee:

 

(a) to the extent any such indemnification or Expense Advance would be
prohibited under applicable law, statute or rule; or

 

(b) to the extent that the Indemnitee actually received from any other source
(including an insurer) amounts otherwise payable hereunder;

 

(c) to the extent that Claims are initiated or brought voluntarily by the
Indemnitee and not by way of defense, counterclaim or crossclaim, except (i)
with respect to actions or proceedings brought to establish or enforce a right
to indemnification under this Agreement or any other agreement or insurance
policy or under the Charter or By-laws now or hereafter in effect relating to
Claims for Indemnifiable Events, (ii) in specific cases, if the Board has
approved the initiation or bringing of such Claim or (iii) as otherwise required
under Section 145 of the DGCL, regardless of whether the Indemnitee ultimately
is determined to be entitled to such indemnification, Expense Advances, or
insurance recovery, as the case may be;

 

- 5 -

 

 

(d) to the extent that any Expenses are incurred by the Indemnitee with respect
to any action instituted (i) by the Indemnitee to enforce or interpret this
Agreement, if a court having jurisdiction over such action makes a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or have lapsed) that each of the material assertions made by the
Indemnitee as a basis for such action was not made in good faith or was
frivolous or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action makes a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or have lapsed) that each of the material defenses asserted by the
Indemnitee in such action was made in bad faith or was frivolous;

 

(e) for Expenses and the payment of profits arising from the purchase and sale
by the Indemnitee of securities in violation of Section 16(b) of the Act or any
similar successor statute;

 

provided that, notwithstanding the foregoing provisions of this Section 5, the
Indemnitee shall be entitled under Section 6 herein to receive Expense Advances
with respect to any Claim unless and until a court having jurisdiction over such
Claim shall have made a final determination (as to which all rights of appeal
therefrom shall have been exhausted or lapsed) that the Indemnitee is prohibited
from receiving indemnification with respect thereto.

 

6. Expense Advances. Within five business days of receipt by the Company of an
undertaking (the “Undertaking”), substantially in the form attached hereto as
Exhibit 1, by or on behalf of the Indemnitee to repay the amount of any Expense
Advance with respect to any Claim if and to the extent that it shall ultimately
be determined that the Indemnitee is not entitled to indemnification for such
amount, the Company shall make Expense Advances to the Indemnitee to the fullest
extent permitted by applicable law. The Undertaking shall be unsecured and shall
bear no interest.

 

7. Non-Exclusivity; Continuation. The indemnification and Expense Advances
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Charter or By-Laws, pursuant to
any vote of the Company’s stockholders or its disinterested directors, or under
any other agreement, any law or otherwise, both as to actions in the
Indemnitee’s official capacity and as to actions in another capacity while an
Agent. All agreements and obligations of the Company contained in this Agreement
shall continue as to the Indemnitee while the Indemnitee is an Agent and after
the Indemnitee has ceased to be an Agent.

 

8. Change in Control; Potential Change in Control.

 

(a) The Company agrees that if there is a Change in Control, then with respect
to all matters concerning the rights of the Indemnitee to indemnification and
Expense Advances under this Agreement, the Charter or By-Laws, pursuant to any
vote of the Company’s stockholders or its disinterested directors, under any
other agreement, any law or otherwise, the Company shall seek legal advice only
from Independent Legal Counsel. For all purposes of this Agreement, such
Independent Legal Counsel shall be such person or firm selected by the
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld) which has not otherwise performed services for the Company or the
Indemnitee within the prior three years (other than in connection with such
matters). The Independent Legal Counsel shall, among other things, render its
written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee is permitted to be indemnified and receive Expense
Advances. The Company agrees to pay the reasonable fees and expenses of the
Independent Legal Counsel relating to its engagement pursuant to this Agreement.

 

- 6 -

 

 

(b) In the event of a Potential Change in Control, the Company may, in its sole
discretion, create a trust for the benefit of the Indemnitee and from time to
time fund such trust in such amounts as the Board may determine to satisfy
Expenses reasonably anticipated or proposed to be incurred or paid from time to
time in connection with any Claims. The terms of any trust established pursuant
hereto shall provide that upon a Change in Control (i) the trust shall not be
revoked or the principal thereof invaded, without the written consent of the
Indemnitee, (ii) the trustee shall advance (solely to the extent of trust
assets), within two business days of a request by the Indemnitee, all Expenses
to the Indemnitee (and the Indemnitee hereby agrees to reimburse the trust under
the circumstances under which the Indemnitee would be required to reimburse the
Company under Section 6 herein), (iii) the trustee shall promptly pay (solely to
the extent of trust assets) to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise and (iv) all unexpended funds in such trust shall revert to the
Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified or is not entitled to be indemnified under the terms of this
Agreement as to all Claims. The trustee shall be a person or entity reasonably
satisfactory to the Indemnitee. Nothing in this Section 8(b) shall relieve the
Company of any of its obligations under any other provision of this Agreement.

 

9. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification or Expense Advances by the
Company for a portion, but not all, of any Expenses incurred by the Indemnitee,
the Company shall indemnify or provide Expense Advances to the Indemnitee, as
the case may be, for the portion thereof to which the Indemnitee is entitled.

 

10. Contribution. If indemnification is unavailable by reason of a court
decision described in Section 11(e) herein based on grounds other than that set
forth in Section 5(a) herein, then in respect of any Claim in which the Company
is jointly liable with the Indemnitee (or would be if joined in such Claim), the
Company shall contribute to the amount of the Indemnitee’s Expenses in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Company on the one hand, and by the Indemnitee on the other hand, from the
transaction from which such Claim arose, and (ii) the relative fault of the
Company on the one hand, and of the Indemnitee on the other hand, in connection
with the events which resulted in such Expenses, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand, and
of the Indemnitee on the other hand, shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses.
The Company agrees that it would not be just and equitable if contribution
pursuant to this Section 10 were determined by pro rata allocation or any other
method of allocation which does not take account of the foregoing equitable
considerations.

 

- 7 -

 

 

11. Procedures.

 

(a) Timing of Payments. All payments of Expenses (including, without limitation,
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable
after written demand by the Indemnitee therefor is presented to the Company, but
in no event later than thirty (30) business days after such written demand by
the Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be made no later than ten (10) business days after such
written demand by the Indemnitee is presented to the Company.

 

(b) Notice. Promptly after receipt by the Indemnitee of notice of the
commencement, or the threat of commencement, of any Claim, the Indemnitee shall,
if the Indemnitee believes that indemnification or Expense Advances with respect
thereto may be sought from the Company by the Indemnitee pursuant to this
Agreement, notify the Company of the commencement or threat of commencement
thereof, which notice may, but need not, be substantially in the form attached
hereto as Exhibit 2. Any failure of the Indemnitee to provide such notice to the
Company shall not, however, relieve the Company of any liability which it may
have to the Indemnitee unless and to the extent such failure materially
prejudices the interests of the Company. If, at the time it receives such notice
from the Indemnitee, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement,
or the threat of commencement, of such Claim to the insurers in accordance with
the procedures set forth in the respective applicable insurance policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Claim in accordance with the terms of such policies; provided that no such
payments by such insurers shall relieve the Company of any liability or
obligation which it may have to the Indemnitee, except as and to the extent
expressly provided under this Agreement.

 

(c) Assumption of Defense. If the Company shall be obligated to pay Expenses
arising in connection with any Claim against the Indemnitee, the Company shall
be entitled to assume the defense of such Claim, with counsel approved by the
Indemnitee (whose approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of notice of its election to do so. After delivery of
such notice, approval of such counsel by the Indemnitee and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
under this Agreement for any fees and expenses of counsel subsequently incurred
by the Indemnitee with respect to the same Claim; provided that (i) the
Indemnitee shall have the right to employ the Indemnitee’s own counsel in
connection with any Claim at the Indemnitee’s expense; (ii) if (A) the
employment of counsel by the Indemnitee shall have been previously authorized by
the Company, (B) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of such defense, or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such Claim, in each such case the fees and expenses of the
Indemnitee’s counsel shall be paid by the Company, it being agreed and
understood that the Company shall only be required to pay the fees and expenses
of one separate counsel (including local counsel); and (iii) the Company shall
not settle any Claim in any manner which would impose any penalty, limitation or
unindemnified Expense on the Indemnitee without the Indemnitee’s consent.

 

- 8 -

 

 

(d) Determination of Entitlement to Indemnification. In the event of any demand
by the Indemnitee for indemnification under this Agreement or otherwise, the
Board shall promptly designate a Reviewing Party. The Reviewing Party shall
determine that indemnification is proper if it finds that the Indemnitee has met
the required standard of conduct set forth in Section 3(c) herein and that
indemnification is not prohibited pursuant to Section 5 herein. If the Reviewing
Party is more than one member of the Board, it shall act by a majority vote. If
the Reviewing Party is Independent Legal Counsel, the determination of the
Reviewing Party shall be rendered in the form of a written legal opinion.
Subject to Sections 11(e) and 12 herein, any indemnification under Sections 3
and 4 herein (unless ordered by a court or pursuant to Section 3(d) herein)
shall be made by the Company only as authorized in the specific case and upon
the determination of the Reviewing Party that the Indemnitee is entitled to
indemnification in the circumstances because the Indemnitee has met the standard
of conduct set forth in Section 3(c) herein and that indemnification is not
prohibited pursuant to Section 5 herein. The Indemnitee’s demand for
indemnification shall create a presumption that the Indemnitee is entitled to
indemnification and the Reviewing Party shall have 30 days from the date of
receipt of the Indemnitee’s demand in which to render in writing and deliver to
the Indemnitee its determination. If the Reviewing Party makes no timely
determination, the Reviewing Party shall be deemed to have determined that the
Indemnitee is entitled to the indemnification demanded. If the Reviewing Party
determines, which determination shall be based upon clear and convincing
evidence sufficient to rebut the aforesaid presumption of entitlement, that the
Indemnitee is not entitled to indemnification, in whole or in part, in the
circumstances because the Indemnitee has not met the standard of conduct set
forth in Section 3(c) herein or because the indemnification is prohibited
pursuant to Section 5 herein, the Indemnitee shall (i) be entitled to obtain a
favorable determination or to appeal such negative determination in the manner
provided in Sections 11(e) and 12 herein and (ii) not be required to reimburse
the Company for any Expense Advances or Expenses theretofore paid to or on
behalf of the Indemnitee until a final determination has been made with respect
to the Indemnitee’s legal entitlement to indemnification (as to which all rights
of appeal therefrom shall have been exhausted or shall have lapsed).

 

(e) Indemnitee’s Rights on Unfavorable Determination. Notwithstanding a
determination by a Reviewing Party or any forum listed in Section 12 herein that
the Indemnitee is not entitled to indemnification with respect to a specific
Claim, or any claim, issue or matter therein, the Indemnitee shall have the
right to apply to the Court of Chancery of Delaware or any other court of
competent jurisdiction for the purpose of determining and enforcing the
Indemnitee’s right to indemnification pursuant to this Agreement or otherwise,
and the Company hereby consents to service of process and agrees to appear in
any such proceeding. Such court shall find that the Indemnitee is entitled to
indemnification unless the Company shall prove by clear and convincing evidence
that (i) the Indemnitee did not meet the applicable standard of conduct required
to entitle the Indemnitee to such indemnification or that indemnification is
prohibited pursuant to Section 5 herein, and (ii) the requirements of Section
3(d) herein have not been met.

 

- 9 -

 

 

12. Appeal of a Reviewing Party’s Determination of No Right to Indemnification.

 

(a) The Indemnitee shall be entitled to select from the following alternatives a
forum in which the validity of a Reviewing Party’s determination that the
Indemnitee is not entitled to indemnification will be heard, which forum shall
determine that the Indemnitee is entitled to such indemnification unless such
forum determines that there is clear and convincing evidence that (i) the
Indemnitee did not meet the applicable standard of conduct required to entitle
the Indemnitee to such indemnification or that indemnification is prohibited
pursuant to Section 5 herein, and (ii) the requirements of Section 3(d) herein
have not been met:

 

(A) those members of the Board who are disinterested parties with respect to the
Claim, acting by a majority vote;

 

(B) Independent Legal Counsel, in the form of a written opinion; or

 

(C) those stockholders of the Company who are disinterested parties with respect
to the Claim, acting by a majority vote.

 

(b) As soon as practicable, and in no event later than 30 days after notice of
the Indemnitee’s choice of forum pursuant to Section 12(a) herein, the Company
shall, at its own expense, submit to the selected forum in such manner as the
Indemnitee or the Indemnitee’s counsel may reasonably request, the basis for the
determination that the Indemnitee is not entitled to indemnification, and the
Company shall act in good faith to assure the Indemnitee a complete opportunity
to defend against and appeal such determination.

 

13. Binding Effect; Successors and Assigns. This Agreement shall bind and inure
to the benefit of the successors, heirs, personal and legal representatives and
assigns of the parties hereto, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all, substantially all or a
substantial part of the business or assets of the Company. The Company shall
require and cause any successor (whether direct or indirect, and whether by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part of the business or assets of the Company, by written agreement
in form and substance satisfactory to the Indemnitee (acting reasonably),
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

14. Expenses and Expense Advances to Enforce the Agreement. It is the intent of
the Company that the Indemnitee shall not be required to incur any Expenses
arising from any effort to enforce the Indemnitee’s rights under this Agreement,
because incurring such Expenses would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder. Accordingly, if it should
appear to the Indemnitee, that the Company has failed to comply with any of its
obligations under this Agreement or if the Company or any other person or entity
(other than the Court of Chancery of Delaware or any other court of competent
jurisdiction in a final determination, as which all rights of appeal therefrom
shall have been exhausted or shall have lapsed) takes any action to declare this
Agreement or any provision hereof void or unenforceable, or institutes any
action, suit or proceeding designed (or having the effect of being designed) to
deny or recover from the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company hereby irrevocably authorizes the Indemnitee
from time to time to retain counsel of the Indemnitee’s choice to represent the
Indemnitee in connection with the enforcement of the Indemnitee’s rights under
this Agreement. If the Indemnitee is successful in whole or in part in enforcing
the Indemnitee’s rights under this Agreement, the Company shall pay and be
solely responsible for any and all costs and liabilities (including, without
limitation, all reasonable attorneys’ fees and expenses incurred by the
Indemnitee in connection therewith.

 

- 10 -

 

 

15. Insurance; Other Indemnification.

 

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise for which such person serves at the
request of the Company, Indemnitee shall be an insured under such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.

 

(b) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, the Charter, the By-laws, contract,
agreement or otherwise.

 

(c) The Company’s obligation to indemnify or make an Expense Advance hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.

 

16. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) when delivered
by hand or (ii) if mailed by certified or registered mail with postage prepaid,
on the third business day after the mailing date. Addresses for notice to either
party shall be as shown on the signature page of this Agreement or as
subsequently modified by the addressee by such written notice.

 

17. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and (iii) to
the fullest extent possible, any such provision held to be invalid, illegal or
unenforceable shall be reformed so as to be valid, legal and enforceable and to
give effect to the intent manifested by such provision.

 

- 11 -

 

 

18. Modifications, Amendments, and Waivers. No modification or amendment of this
Agreement, or waiver of any of the provisions hereof, shall be binding unless
executed in writing by both of the parties hereto, in the case of a modification
or amendment, or by the waiving party, in the case of a waiver. No waiver of any
such provision shall be deemed to constitute a waiver of such provision on any
other occasion or a waiver of any other provision.

 

19. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the non-exclusive jurisdiction of any New York State
Court or any United States federal court sitting in the Borough of Manhattan in
the City of New York for any purpose in connection with any action or proceeding
which arises out of or relates to this Agreement.

 

20. Governing Law. This Agreement shall be construed in accordance with, and
this Agreement and all matters arising out of or relating in any way whatsoever
to this Agreement (whether in contract, tort or otherwise) shall be governed by,
the law of the State of Delaware.

 

21. Subrogation. In the event of payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who agrees, at the sole expense of the
Company, to execute all papers reasonably required and to do all other acts and
things that may be reasonably necessary on the part of the Indemnitee to secure
such rights, including, without limitation, the execution of documents necessary
to enable the Company to bring suit to enforce such rights.

 

22. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof; provided that, in the event the
Indemnitee has entered into a separate agreement with respect to employment with
the Company, the rights granted hereunder shall be in addition to the rights
granted under any such employment agreement and in the event of any
inconsistency between the terms of this Agreement and the terms of any such
employment agreement with respect to the subject matter hereof, the terms hereof
shall control.

 

23. No Construction as Employment Agreement. In the case of any Indemnitee who
is an employee of the Company, nothing contained in this Agreement shall be
construed as giving the Indemnitee any right to be retained in the employ of the
Company or affiliated entities.

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

- 12 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LIVEPERSON, INC.   INDEMNITEE         By:                 Name:   Name:         
  Title:   Address:            475 10th Avenue, 5th Floor       New York, NY 
10018    

 

- 13 -

 

 

Exhibit 1

 

UNDERTAKING

 

1.      This Undertaking is submitted pursuant to the Indemnification Agreement
dated as of ___________, between LivePerson, Inc., a Delaware corporation (the
“Company”), and the undersigned (the “Agreement”). Capitalized terms used but
not defined herein shall have the respective meanings set forth in the
Agreement.

 

2.      I am requesting certain Expense Advances in connection with a Claim.

 

3.      I hereby undertake to repay such Expense Advances if it shall ultimately
be determined that I am not entitled to be indemnified by the Company therefor
under the Agreement or otherwise.

 

4.      The Expense Advances are, in general, all related to (attach additional
pages if necessary):

 

                     

 

  Signed:             Dated:  

 

 

 

 

Exhibit 2

 

NOTICE AND DEMAND FOR INDEMNIFICATION

 

1.      This Notice and Demand for Indemnification is submitted pursuant to the
Indemnification Agreement dated as of ____________, between LivePerson, Inc., a
Delaware corporation (the “Company”), and the undersigned (the “Agreement”).
Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Agreement.

 

2.      I am notifying the Company as to the following Claim (attach additional
pages if necessary): 

                     

 

3.      I am requesting indemnification and Expense Advances with respect to
such Claim to the full extent provided for in the Agreement or to which I may
otherwise be entitled.

 

  Signed:             Dated:  

 

 

 